ACCEPTED
                                                                                                   04-14-00905-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                               1/9/2015 3:04:32 PM
                               MCGINNIS LOCHRIDGE                                                    KEITH HOTTLE
                                                                                                            CLERK

                                                                                 Patton G. Lochridge
                                                                       p1ochridge@mcginnis1aw.com
                                                                                   (512) 495-6044 0
                                                                                FILED
                                                                                   (512)IN505-6044 f
                                                                        4th COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                        January 9,2015
                                                                        01/9/2015 3:04:32 PM
                                                                          KEITH E. HOTTLE
Via E-File                                                                      Clerk

Fourth Court of Appeals
Attn: Court Clerk
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

Re:    No. 04-14-00905-CV; Escondido Resources IL LLC v. Justapor Ranch Company, L.C ..;
       In the Court of Appeals for the Fourth Judicial District of Texas of San Antonio
       Appealfrom the 49th Judicial District Court, Webb County, Texas; Trial Court Cause No.
       20 13-CV7 -0013 96- D 1

Dear Court Clerk:

       Please accept this notice that the following attorney is being designated as lead counsel
for Appellee, Justapor Ranch Company, L.c. in the above-referenced appeal:

       Timothy Patton,
       Timothy Patton, P.C.
       14546 Brook Hollow #279
       San Antonio, Texas 78232
       State Bar No. 15633800
       210-832-0070
       210-579-1665 (fax)
       tpatton@tp-pc.com


       Thank you.




PGL/cu
c: Counsel of Record